NOT FOR PUBLICATION                           FILED
                                                                          APR 19 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY DEANORE WILKINS,                        No. 21-56321

                Plaintiff-Appellant,            D.C. No. 2:21-cv-03383-VAP-E

 v.
                                                MEMORANDUM*
CORRECTIONAL OFFICERS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      California state prisoner Timothy Deanore Wilkins appeals pro se from the

district court’s order denying his motion for a preliminary injunction in his 42

U.S.C § 1983 action alleging federal and state law claims related to cell searches

and contamination of personal property. We have jurisdiction under 28 U.S.C


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1292(a)(1). We review for an abuse of discretion. Arc of Cal. v. Douglas, 757

F.3d 975, 983 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Wilkins’s motion

for a preliminary injunction because Wilkins failed to demonstrate that such relief

is warranted. See id. at 983-84 (requiring a plaintiff seeking preliminary injunction

to establish that he is likely to succeed on the merits, he is likely to suffer

irreparable harm in the absence of preliminary relief, the balance of equities tips in

his favor, and an injunction is in the public interest).

      Wilkins’s motion for judicial notice (Docket Entry No. 15) is denied.

      AFFIRMED.




                                            2                                     21-56321